Dear Mr. Cheney:
You have requested an opinion of this office regarding an interpretation of Louisiana's extradition laws.  Your question is as follows:
          Whether Louisiana statutes and jurisprudence prohibit the federal prison authorities from directly transferring federal prisoners, who have completed their federal sentences, to out-of-state authorities having detainers lodged against these prisoners?  Or, does Louisiana law require that these prisoners be released first to local authorities of Louisiana, where these prisoners served their federal time, so that these prisoners may be brought before the court to contest the detainer placed against them?
The Louisiana Code of Criminal Procedure articles 261 through280 address extraditions and the procedure to legally accomplish such.  However, Louisiana has no laws and no jurisprudence requiring federal prison authorities to initially release prisoners who have completed their sentences to the Louisiana authorities for a court hearing on the detainer lodged against them.  Since the law is silent and there is no prohibition of such, it is our opinion that the federal prison authorities in Louisiana can proceed under their own regulations and guidelines in releasing federal prisoners who have completed their sentences to out-of-state authorities having detainers on these prisoners.
I hope this opinion sufficiently answers your questions.  If our office can be of further assistance, please do not hesitate to contact us.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETTY RATCLIFF Assistant Attorney General
RPI/BR:ckj